Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims Status Claims 1, 11 and 16 filed 11/03/2021 have been amended.  Claims 1-20 are pending and have been rejected.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant asserts that none of the references teach or suggest a device operable to transmit a corresponding one of the plurality of data items to each of a plurality of distributed cloud processing nodes, and receive a corresponding one of the plurality of processed items from each of the plurality of distributed cloud processing nodes.  	However, the Examiner respectfully disagrees as Hassani (U.S. Publication 2020/0023812) in paragraphs 0011, 0019, 0023 * 0029 and figure 1, shows a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information, wherein a first cloud-based server and a second cloud-based server are used to separately store biometric data and personal information. The rider verification component can communicate extracted feature data of biometric data of a user to the rider processing component, wherein the rider verification component can be executed to send extracted feature data to the first cloud-based servers. The telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification. De-centralizing cloud-based biometric authentication system that segregates biometric and personal data (i.e., plurality of data items) for security purposes.  	Applicant asserts that Namoradze is silent that the file slices received from the client for storage are somehow different than the file slices send back to the client. Furthermore that Namoradze is silent that after the original file is recreated from the file slices that the identity of the client can be determined from that recreated file. 	However, claim language is directed towards transmitting data items to be processed in order to create output data to determine if there is some user privacy aspect of the data items. There is no mention of file slices in claim language and the Examiner is unsure what those file slices are.  	Applicant asserts that in Claim 3, Hassani is silent that the controller, or any other electronics in the autonomous vehicle 120, spatially decomposes the speed data in the speed signal. Hassani is silent that the alleged spatially decomposed speed is sent to the first cloud-based 160 and/or the second cloud-based server. 	However, the Examiner respectfully disagrees as Hassani (U.S. Publication 2020/0023812) in paragraph 0059, shows the vehicle includes a speed sensor that can be disposed at the wheels or in the transmission. The speed sensor is configured to output a signal to the controller indicating the speed of the vehicle. The Examiner encourages the Applicant to further define what a spatial decomposition is. 	Applicant asserts that in claims 5 and 12, Hassani is silent that the extracted feature is generated by fusing processed items that have been received at the telematics control unit 150 from both the first cloud-based server 160 and the second cloud-based server. Furthermore, Hassani is silent that the password, passcode, or other authentication credentials are received by the telematics control unit 150 from both the first cloud-based server 160 and the second cloud-based server 170. 	However, the Examiner respectfully disagrees as Hassani (U.S. Publication 2020/0023812) in paragraphs 0019 and 0023, shows the rider verification component can prompt a user for a password, passcode, or other authentication credential for additional verification of the user identity. The rider verification component can communicate extracted feature data of biometric data of a user to the rider processing component, wherein the rider verification component sends the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result. The second cloud-based server is configured to determine a user's authentication identifier and/or to grant access to an autonomous vehicle. 	Applicant asserts that in claims 6 and 13, Hassani are silent regarding the classification of intermediate data generated inside the telematics control unit 150 based on data received from both the first cloud-based server 160 and second cloud-based server 170. 	However, the Examiner respectfully disagrees as Hassani (U.S. Publication 2020/0023812) in paragraph 0011 and figure 1, shows a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information. One person ordinary skilled in the art would understand that if the data is being separated into different groups, such as biometric data and rider or user personal information then the data is being classified. 	Applicant asserts that in claim 7, nothing in Namoradze teaches or suggests that the slices must be spatially arranged during the file reconstruction. 	However, the Examiner respectfully disagrees as Namoradze et al. (WO 2015/175411) in paragraph 0040, shows file reconstruction are transferred from/to multiple servers in parallel. The Examiner encourages the Applicant to further define what a spatial fusing is. 	Applicant asserts that in claim 8, nothing in Namoradze teaches or suggests that the file slices revived in parallel (i.e., contemporaneously) are somehow joined relative to time to reconstruct the original file. 	However, the Examiner respectfully disagrees as Namoradze et al. (WO 2015/175411) in paragraph 0040, shows file reconstruction are transferred from/to multiple servers in parallel. The Examiner encourages the Applicant to further define what a temporal fusing is. 	Applicant asserts that in claim 19, nothing in Hassani mentions that both the first cloud-based server 160 and the second cloud-based server 170 perform spatial convolution, temporal convolution, and temporal fusing of the data received from the telematics control unit 150.  	However, the Examiner respectfully disagrees as Hassani (U.S. Publication 2020/0023812) in paragraph 0019, shows the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result. The Examiner encourages the Applicant to further define what a spatially convoluting, temporally convoluting and temporally fusing is. 	Applicant asserts that in claim 20, nothing in Hassani mentions both the first cloud-based server 160 and the second cloud-based server 170 perform spectral binning and temporal convoluting of the data received from telematics control unit 150. 	However, the Examiner respectfully disagrees as Hassani (U.S. Publication 2020/0023812) in paragraph 0019, shows the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result. The Examiner encourages the Applicant to further define what a spectral binning, temporally convoluting and temporally fusing is. 	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.

Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
	
Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassani (U.S. Publication 2020/0023812), hereinafter “Hassani” in view of Namoradze et al. (WO 2015/175411), herein after “Namoradze”.

	As to claim 1, Hassani discloses a privacy system comprising:  	at least one sensor operational to generate sensor data in response to a user (Hassani, see [0016], the biometric input system receives the user inputs. See [0017], the biometric input system (e.g., cameras, infrared sensors, facial recognition systems, fingerprint sensors, microphones, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs);  	a device in communication with the at least one sensor, in communication with a plurality of distributed cloud processing nodes (Hassani, see fig. 1 and [0016], the autonomous vehicle includes a biometric input system. See [0017], the biometric input system (e.g., cameras, infrared sensors, fingerprint sensors, etc.). See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification), and operational to decompose the sensor data into a plurality of data items, transmit individual ones of the plurality of data items to corresponding ones of the plurality of distributed cloud processing nodes, receive a plurality of processed items from the plurality of distributed cloud processing nodes (Hassani, see [0011] and fig. 1, a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information, wherein a first cloud-based server and a second cloud-based server can be used to separately store biometric data and personal information. See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification. See [0019], the rider verification component can communicate extracted feature data of biometric data of a user to the rider processing component, wherein the rider verification component can be executed to send extracted feature data to the first cloud-based server(s). See [0029], de-centralizing cloud-based biometric authentication system that segregates biometric and personal data (i.e., plurality of data items) for security purposes), and generate output data based on the plurality of processed items (Hassani, see [0019], the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token) (i.e., output)); and  	Hassani is silent to wherein individual ones of the plurality of distributed cloud processing nodes are operational to generate the corresponding one of the plurality of processed items in response to the corresponding one of the plurality of data items, the plurality of processed items are different than the plurality of data items, a privacy aspect of the user is indeterminable from individual ones of the plurality of data items, and the privacy aspect of the user is determinable from the output data.   	However, Namoradze discloses wherein individual ones of the plurality of distributed cloud processing nodes are operational to generate the corresponding one of the plurality of processed items in response to the corresponding one of the plurality of data items (Namoradze, see [0040], reconstructing a file its attendant "pieces" are transferred from/to multiple servers in parallel, resulting in substantial throughput improvements. See [0045], breaking up each media file into many file slice fragments and dispersing the file slice fragments over many cloud storage locations (i.e., distributed cloud processing nodes), preferably at geographically dispersed locations) the plurality of processed items are different than the plurality of data items, a privacy aspect of the user is indeterminable from individual ones of the plurality of data items, and the privacy aspect of the user is determinable from the output data (Namoradze, see [0046], file slice fragments can dispersed randomly to different cloud storage servers, further enhancing the security (i.e., privacy aspect) of the data storage. Not even the client know exactly the locations to which all the file slice fragments have been directly dispersed. Also, there is no one place where all the keys are stored to reassemble the file slice fragments and/or decrypt the file slice fragments).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani in view of Namoradze in order to further modify the method for decentralized cloud-based authentication for autonomous vehicles from the teachings of Hassani with the method for the distributed storage and distribution of data from the teachings of Namoradze. 	One of ordinary skill in the art would have been motivated because it would allow distributing secure data storage and transmission for use (Namoradze – 0002).
 	As to claim 2, Hassani in view of Namoradze discloses everything disclosed in claim 1. Namoradze further discloses wherein the privacy aspect of the user is indeterminable from individual ones of the plurality of processed items (Namoradze, see [0046], file slice fragments can dispersed randomly to different cloud storage servers, further enhancing the security (i.e., privacy aspect) of the data storage. Not even the client know exactly the locations to which all the file slice fragments have been directly dispersed. Also, there is no one place where all the keys are stored to reassemble the file slice fragments and/or decrypt the file slice fragments).  

 	As to claim 3, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the decomposition of the sensor data comprises spatial decomposition of the sensor data (Hassani, see [0059], the vehicle includes a speed sensor that can be disposed at the wheels or in the transmission. The speed sensor is configured to output a signal to the controller indicating the speed of the vehicle).  

 	As to claim 4, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the decomposition of the sensor data comprises at least one of temporal decomposition and spectral decomposition of the sensor data (Hassain, see [0017], the biometric input system (e.g., cameras, infrared sensors, fingerprint sensors, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs, wherein the feature extraction component extracts spectral component analysis of speech. These features are generated through the use of a convolutional deep net and/or neural network, where higher order features are abstracted from raw data sources such as video or audio recordings).  

 	As to claim 5, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the device is operational to generate intermediate data by fusing the plurality of processed items (Hassani, see [0019], the rider verification component can prompt a user for a password, passcode, or other authentication credential for additional verification of the user identity. The rider verification component can communicate extracted feature data (i.e., intermediate data) of biometric data of a user to the rider processing component, wherein the rider verification component sends the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token). See [0023], the second cloud-based server is configured to determine a user's authentication identifier (e.g., by locating an authentication identifier associated with a user account in a database, etc.) and/or to grant access to an autonomous vehicle (e.g., by generating an access token that acts as a digital key to unlock an autonomous vehicle and/or initiate a trip, etc.)).  

 	As to claim 6, Hassani in view of Namoradze discloses everything disclosed in claim 5. Hassani further discloses wherein the device is operational to generate the output data by classifying the intermediate data (Hassani, see fig.1 and [0011], a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information. One person ordinary skilled in the art would understand that if the data is being separated into different groups, such as biometric data and rider or user personal information then the data is being classified). 

 	As to claim 7, Hassani in view of Namoradze discloses everything disclosed in claim 5. Namoradze further discloses wherein the fusing of the plurality of processed items comprises spatial fusing of the plurality of processed items (Namoradze, see [0040], file reconstruction are transferred from/to multiple servers in parallel).  

 	As to claim 8, Hassani in view of Namoradze discloses everything disclosed in claim 5. Namoradze further discloses wherein the fusing of the plurality of processed items comprises temporal fusing of the plurality of processed items (Namoradze, see [0040], file reconstruction are transferred from/to multiple servers in parallel).  

 	As to claim 9, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the sensor data comprises one or more of a video of the user, an image of the user, and audio generated by the user (Hassani, see [0017], the biometric input system 130 (e.g., cameras, infrared sensors, fingerprint sensors, etc.) include one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs, wherein the feature extraction component extracts facial symmetry features, such as an image or video of the user).  

 	As to claim 10, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the at least one sensor and the device are mountable in a vehicle, and the device communicates wirelessly with the plurality of distributed cloud processing nodes (Hassani, see fig. 1 and [0023], See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server(s), and a second cloud-based server(s) for user identity verification. See [0029], when the user arrives at an autonomous vehicle, the autonomous vehicle can wireless communicate extracted biometric feature data to the first cloud-based server(s). See [0061], the vehicle include a sensor system for sensing areas external to the vehicle).  

 	As to claim 11, Hassani discloses a method for cloud processing with privacy protection, comprising:  	generating sensor data in response to a user (Hassani, see [0016], the biometric input system receives the user inputs and includes one or more wake up components to wake the autonomous vehicle when (e.g., during or after, etc.) based on the requested access. See [0017], the biometric input system 130 (e.g., cameras, infrared sensors, fingerprint sensors, etc.) include one or more feature extraction components);  	decomposing the sensor data into a plurality of data items using a device (Hassani, see [0016], the biometric input system receives the user inputs. See [0017], the biometric input system (e.g., cameras, infrared sensors, facial recognition systems, fingerprint sensors, microphones, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs);  	receiving the corresponding one of the plurality of processed items from the plurality of distributed cloud processing nodes at the device (Hassani, see [0011] and fig. 1, a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information, wherein a first cloud-based server and a second cloud-based server can be used to separately store biometric data and personal information. See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification. See [0019], the rider verification component can communicate extracted feature data of biometric data of a user to the rider processing component, wherein the rider verification component can be executed to send extracted feature data to the first cloud-based server(s). See [0029], de-centralizing cloud-based biometric authentication system that segregates biometric and personal data (i.e., plurality of data items) for security purposes); and  	Hassani is silent to transmitting individual ones of the plurality of data items to corresponding ones of the plurality of distributed cloud processing nodes, wherein individual ones of the plurality of distributed cloud processing nodes are operational to generate a corresponding one of a plurality of processed items in response to the individual ones of the plurality of data items, the plurality of processed items are different than the plurality of data items, and a privacy aspect of the user is indeterminable from individual ones of the plurality of data items; 	generating output data based on the plurality of processed items, wherein the privacy aspect of the user is determinable from the output data.   	However, Namoradze discloses transmitting individual ones of the plurality of data items to corresponding ones of the plurality of distributed cloud processing nodes, wherein individual ones of the plurality of distributed cloud processing nodes are operational to generate a individual ones of the plurality of data items, the plurality of processed items are different than the plurality of data items, (Namoradze, see [0040], reconstructing a file its attendant "pieces" are transferred from/to multiple servers in parallel, resulting in substantial throughput improvements. See [0045], breaking up each media file into many file slice fragments and dispersing the file slice fragments over many cloud storage locations (i.e., distributed cloud processing nodes), preferably at geographically dispersed locations), and a privacy aspect of the user is indeterminable from individual ones of the plurality of data items (Namoradze, see [0046], file slice fragments can dispersed randomly to different cloud storage servers, further enhancing the security (i.e., privacy aspect) of the data storage. Not even the client know exactly the locations to which all the file slice fragments have been directly dispersed. Also, there is no one place where all the keys are stored to reassemble the file slice fragments and/or decrypt the file slice fragments); 	generating output data based on the plurality of processed items, wherein the privacy aspect of the user is determinable from the output data (Namoradze, see [0040], files can be reconstructed. See [0046], file slice fragments can dispersed randomly to different cloud storage servers, further enhancing the security (i.e., privacy aspect) of the data storage).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani in view of Namoradze in order to further modify the method for decentralized cloud-based authentication for autonomous vehicles from the teachings of Hassani with the method for the distributed storage and distribution of data from the teachings of Namoradze. 	One of ordinary skill in the art would have been motivated because it would allow distributing secure data storage and transmission for use (Namoradze – 0002).

 	As to claim 12, Hassani in view of Namoradze discloses everything disclosed in claim 11. Hassani further discloses comprising: generating intermediate data by fusing the plurality of processed items (Hassani, see [0019], the rider verification component can prompt a user for a password, passcode, or other authentication credential for additional verification of the user identity. The rider verification component can communicate extracted feature data (i.e., intermediate data) of biometric data of a user to the rider processing component, wherein the rider verification component sends the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token). See [0023], The second cloud-based server is configured to determine a user's authentication identifier (e.g., by locating an authentication identifier associated with a user account in a database, etc.) and/or to grant access to an autonomous vehicle (e.g., by generating an access token that acts as a digital key to unlock an autonomous vehicle and/or initiate a trip, etc.)).  

 	As to claim 13, Hassani in view of Namoradze discloses everything disclosed in claim 12. Hassani further discloses wherein the output data is generated by classifying the intermediate data (Hassani, see fig.1 and [0011], a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information. One person ordinary skilled in the art would understand that if the data is being separated into different groups, such as biometric data and rider or user personal information then the data is being classified).  

 	As to claim 14, Hassani in view of Namoradze discloses everything disclosed in claim 11. Hassani further discloses wherein the sensor data comprises one or more of a video of the user, an image of the user, and audio generated by the user (Hassani, see [0017], the biometric input system 130 (e.g., cameras, infrared sensors, fingerprint sensors, etc.) include one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs, wherein the feature extraction component extracts facial symmetry features, such as an image or video of the user).  

 	As to claim 15, Hassani in view of Namoradze discloses everything disclosed in claim 11. Hassani further discloses wherein the device is mountable in a vehicle, and the device communicates wirelessly with the plurality of distributed cloud processing nodes (Hassani, see fig. 1 and [0023], See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server(s), and a second cloud-based server(s) for user identity verification. See [0029], when the user arrives at an autonomous vehicle, the autonomous vehicle can wireless communicate extracted biometric feature data to the first cloud-based server(s). See [0061], the vehicle include a sensor system for sensing areas external to the vehicle).  

 	As to claim 16, Hassani discloses a private cloud processing system comprising:  	a network (Hassani, see fig. 5 and [0064], network 542);  	at least one sensor operational to generate sensor data in response to a user (Hassani, see [0016], the biometric input system receives the user inputs. See [0017], the biometric input system (e.g., cameras, infrared sensors, facial recognition systems, fingerprint sensors, microphones, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs);  	a device in communication with the at least one sensor and the network (Hassani, see fig. 1 and [0016], the autonomous vehicle includes a biometric input system. See [0017], the biometric input system (e.g., cameras, infrared sensors, fingerprint sensors, etc.). See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification), and operational to decompose the sensor data into a plurality of data items, transmit the plurality of data items to the network, receive a plurality of processed items from the network (Hassani, see [0011] and fig. 1, a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information, wherein a first cloud-based server and a second cloud-based server can be used to separately store biometric data and personal information. See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification. See [0019], the rider verification component can communicate extracted feature data of biometric data of a user to the rider processing component, wherein the rider verification component can be executed to send extracted feature data to the first cloud-based server(s). See [0029], de-centralizing cloud-based biometric authentication system that segregates biometric and personal data (i.e., plurality of data items) for security purposes), and generate output data based on the plurality of processed items (Hassani, see [0019], the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token) (i.e., output));  	Hassani is silent to a plurality of distributed cloud processing nodes in communication with the network, individual ones of the plurality of distributed cloud processing nodes being operational to receive a corresponding one of the plurality of data items from the device through the network, generate a corresponding one of the plurality of processed items in response to the corresponding one of the plurality of data items, and  	transmit the corresponding one of the plurality of processed items to the device through the network, the plurality of processed items are different than the plurality of data items; and  	wherein a privacy aspect of the user is indeterminable from individual ones of the plurality of data items, and the privacy aspect of the user is determinable from the output data.   	However, Namoradze discloses a plurality of distributed cloud processing nodes in communication with the network, individual ones of the plurality of distributed cloud processing nodes being operational to receive a corresponding one of the plurality of data items from the device through the network, generate a corresponding one of the plurality of processed items in response to the corresponding one of the plurality of data items (Namoradze, see [0040], reconstructing a file its attendant "pieces" are transferred from/to multiple servers in parallel, resulting in substantial throughput improvements. See [0045], breaking up each media file into many file slice fragments and dispersing the file slice fragments over many cloud storage locations (i.e., distributed cloud processing nodes), preferably at geographically dispersed locations), and  	transmit the corresponding one of the plurality of processed items to the device through the network, the plurality of processed items are different than the plurality of data items (Namoradze, see [0040], reconstructing a file its attendant "pieces" are transferred from/to multiple servers in parallel, resulting in substantial throughput improvements); and  	wherein a privacy aspect of the user is indeterminable from individual ones of the plurality of data items, and the privacy aspect of the user is determinable from the output data (Namoradze, see [0046], file slice fragments can dispersed randomly to different cloud storage servers, further enhancing the security (i.e., privacy aspect) of the data storage. Not even the client know exactly the locations to which all the file slice fragments have been directly dispersed. Also, there is no one place where all the keys are stored to reassemble the file slice fragments and/or decrypt the file slice fragments).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani in view of Namoradze in order to further modify the method for decentralized cloud-based authentication for autonomous vehicles from the teachings of Hassani with the method for the distributed storage and distribution of data from the teachings of Namoradze. 	One of ordinary skill in the art would have been motivated because it would allow distributing secure data storage and transmission for use (Namoradze – 0002).

 	As to claim 17, Hassani in view of Namoradze discloses everything disclosed in claim 16. Hassani further discloses comprising a network node operational to transfer the plurality of data items from the device to the plurality of distributed cloud processing nodes, and transfer the plurality of processed items from the plurality of distributed cloud processing nodes to the device (Hassani, see fig. 5 and [0065], the server includes one or more antenna(e) that can include, without limitation, a cellular antenna for transmitting or receiving signals to/from a cellular network infrastructure, an antenna for transmitting or receiving Wi-Fi signals to/from an access point (AP), etc. See [0071], the rider verification component(s) can include computer-executable instructions, code, or the like that responsive to execution by one or more of the processor(s) that includes functions including, such as determining extracted feature data, matching extracted feature data to biometric templates, sending authentication identifiers to other servers).  

 	As to claim 18, Hassani in view of Namoradze discloses everything disclosed in claim 17. Hassani further discloses wherein the device comprises a transceiver operational to communicate wirelessly with the network node (Hassani, see fig. 1 and [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server(s), and a second cloud-based server(s) for user identity verification. See [0029], when the user arrives at an autonomous vehicle, the autonomous vehicle can wireless communicate extracted biometric feature data to the first cloud-based server(s). See [0061], the vehicle include a sensor system for sensing areas external to the vehicle).  

 	As to claim 19, Hassani in view of Namoradze discloses everything disclosed in claim 16. Hassani further discloses wherein the individual ones of the plurality of distributed cloud processing nodes are operational to generate first internal data by spatially convoluting the corresponding one of the plurality of data items, generate second internal data by temporally convoluting the first internal data, and generate the corresponding one of the plurality of processed items by temporally fusing the second internal data (Hassani, see [0019], the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token) (i.e., output)).  

 	As to claim 20, Hassani in view of Namoradze discloses everything disclosed in claim 16. Hassani further discloses wherein the individual ones of the plurality of distributed cloud processing nodes are operational to generate third internal data by spectral binning the corresponding one of the plurality of data items, generate fourth internal data by temporally convoluting the third internal data, and generate the corresponding one of the plurality of processed items by temporally fusing the fourth internal data (Hassani, see [0019], the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token) (i.e., output)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443